United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1928
                       ___________________________

                                   Rickie Green

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

Danny Burl, Warden, MSU, ADC; Aundrea F. Fitzgerald, Deputy Warden, MSU,
  ADC; Eva S. Jensen, Classification/Review Officer, MSU, ADC; LeMarcus
Davis, Captain, MSU, ADC (originally named as Davis); Juan Burns, Lieutenant,
MSU, ADC (originally named as Burns); Richard Clark, Lieutenant, MSU, ADC
 (originally named as Clark); Darnzell Miller, Sergeant, MSU, ADC (originally
  named as Miller); Cedric Moore, Sergeant, MSU, ADC (originally named as
   Moore); Williams G. Westmoreland, Captain, MSU, ADC; Jeremy Ridgle,
Sergeant, MSU, ADC (originally named as Ridgle); Carl E. Stout, Major, MSU,
   ADC; Williams Benton, Health Service Administrator, MSU, ADC; Erica
Johnson, Director of Nursing (originally named as Eric Johnson); Estella Bland,
            APN (originally named as E Bland); Ashley Mabry, LPN

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: April 2, 2020
                              Filed: April 7, 2020
                                 [Unpublished]
                                ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________
PER CURIAM.

       Arkansas inmate Rickie Green appeals the district court’s1 adverse judgment
in his 42 U.S.C. § 1983 action. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.

       Upon de novo review, this court agrees that Green’s official-capacity claims
were barred by sovereign immunity; and that he failed to state a claim against
defendant Westmoreland. See Corwin v. City of Independence, 829 F.3d 695, 698-99
(8th Cir. 2016) (standard of review); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007) (complaint must plead enough facts to state claim for relief that is plausible
on its face); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989) (Eleventh
Amendment bars damages action against state for alleged deprivation of civil liberties
unless state has waived immunity). This court also finds that the district court
properly granted summary judgment to defendants Burns, Clark, Davis, Miller,
Moore, and Ridgle, because Green did not show they were deliberately indifferent to
his serious medical needs. See Saylor v. Nebraska, 812 F.3d 637, 644 (8th Cir. 2016)
(deliberate indifference requires both objective prong of objectively serious medical
condition and subjective prong of mental state akin to criminal recklessness).
Because Green does not address the grant of summary judgment on his failure to
exhaust the claims against the remaining defendants, he has waived those claims. See
Doe v. Fort Zumwalt R-II Sch. Dist., 920 F.3d 1184, 1191 (8th Cir. 2019) (where




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, now retired, adopting the report and recommendations of the
Honorable Patricia S. Harris, United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-
appellant did not challenge district court’s rationale or entry of summary judgment,
claim was waived).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                        -3-